

EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of June 28, 2004 (the "Effective Date"), by and
between Plantronics, Inc., a Delaware corporation (the "Company"), and Mark
Breier (the "Employee"), an employee of the Company.
 
Recitals
 
A. The Employee is currently employed by the Company as Chief Marketing Officer.
 
B. The Company and the Employee desire to enter into an agreement that clarifies
the rights and obligations of the Company and the Employee in the event that the
Employee's employment with the Company is terminated under certain
circumstances;
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. At-Will Employment. The Company and the Employee acknowledge that the
Employee's employment is at will, as defined under applicable law. If the
Employee's employment terminates for any reason, the Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be available in accordance
with the Company's established employee plans and policies at the time of
termination.
 
2. Severance Benefits.
 
(a) Termination Following Change of Control. Subject to subsection 2(c) below,
if, within the two (2) year period following a "Change of Control" (as defined
in subsection 4(c) below) while the Employee is still an employee of the
Company, the Employee's employment with the Company terminates, then the
Employee shall be entitled to receive severance benefits as follows:
 
(i) Involuntary Termination; Termination for Certain Reasons. If the Employee's
employment is terminated by the Company other than for "Cause" (as defined in
subsection 4(a) below), or in the event the Employee terminates her employment
for "Certain Reasons" (as defined in subsection 4(b) below), then, in lieu of
any severance or severance-type benefits to which the Employee may be entitled
under any Company plan, policy, program or arrangement, the Company shall
continue to pay the Employee the Employee's then current base salary for a
period of up to six months following such termination (the "Salary Continuation
Period") as severance benefits. If, at the end of such six-month period, the
Employee has not obtained employment with a subsequent employer after a good
faith effort, then the Salary Continuation Period shall be extended, on a month
by month basis, until (i) six months after the expiration of the initial
six-month period, or (ii) the Employee obtains employment with a subsequent
employer, whichever occurs first. During the Salary Continuation Period
(including any extension thereof, as applicable), the Company will continue to
provide whatever medical, disability, life or insurance benefits were in effect
at the time of termination. However, after the date of termination, the Employee
will not be eligible to continue to participate in any Company-sponsored bonus,
profit sharing, deferred compensation or incentive compensation plan, program or
arrangement.
 
(ii) Termination for Cause; Voluntary Termination. If the Company terminates the
Employee's employment for Cause, or if the Employee's employment with the
Company is terminated by the Employee voluntarily (other than for Certain
Reasons), then the Employee shall not be entitled to receive severance or other
benefits under this Agreement or otherwise.
 
(iii) Disability; Death. If the Employee's employment terminates by reason of
the Employee's death or disability, then Company shall pay to the Employee or
the Employee's beneficiary, if applicable, the Employee's base salary as
determined immediately prior to such termination, for a period of twelve (12)
months; provided, however, that the Company's obligation under this subparagraph
2(a)(iii) shall be reduced to the extent of life insurance or disability
benefits, as applicable, payable for the Employee's benefit under any Company
benefit plan or program. If the Employee's employment terminates by reason of
the Employee's disability and the Employee is reemployed by the Company, the
Company's obligation under this subparagraph 2(a)(iii) shall terminate upon such
reemployment.
 
For purposes of this subsection 2(a), a termination by the Company of the
Employee's employment shall, except as provided in the next succeeding sentence,
be presumed to be a termination by the Company other than for Cause. It is the
intention of the parties that unless the Employee's termination is for Cause,
any such termination of the Employee's employment by the Company will entitle
the Employee to the severance benefits provided under subparagraph 2(a)(i)
above.
 
(b) Termination Apart from a Change of Control. In the event the Employee's
employment is terminated for any reason after the 24-month period following a
Change of Control, then the Employee shall not be entitled to any severance or
benefits under this Agreement, but will be entitled to receive severance or
other benefits under the terms of the Company's then existing severance and
benefit plans and policies at the time of such termination.
 
(c) Conditions to Severance. Notwithstanding the foregoing subsection 2(a), the
Company's obligation to pay the Employee severance benefits shall be expressly
conditioned upon the Employee's obligations under Section 3 below. In the event
the Employee violates the provisions of Section 3, the Company shall have no
obligation to pay the Employee the severance benefits described in
subsection 2(a) above.
 
3.  Covenant Not to Compete or Solicit.
 
(a) Non-Competition. As an express condition precedent to the Employee's right
to severance benefits under subsection 2(a) above, the Employee agrees that for
a period of two (2) years following the Employee's termination of employment
with the Company for any reason, the Employee will not directly or indirectly
engage in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in or (to the Employee's knowledge, after due inquiry) intends to
engage in a "Restricted Business" (as defined below).
 
Ownership of (i) no more than one percent (1%) of the outstanding voting stock
of a publicly traded corporation, or (ii) any stock presently owned by the
Employee, shall not constitute a violation of this provision.
 
(b) Non-Solicitation. As an express condition precedent to the Employee's right
to severance benefits under subsection 2(a) above, the Employee agrees that for
a period of two (2) years following the Employee's termination of employment
with the Company for any reason, the Employee shall not
 
(i) solicit, encourage, or take any other action which is intended to induce any
other employee of the Company to terminate her employment with the Company, or
 
(ii)  interfere in any manner with the contractual or employment relationship
between the Company and any such employee of the Company.
 
The foregoing shall not prohibit any entity with which the Employee may be
affiliated from hiring a former employee of the Company.
 
(c) World-wide. The parties acknowledge that the market for the Company's
products is world-wide, and that, in this market, products from any nation
compete with products from all other nations. Accordingly, the parties agree
that the provisions of this Section 3 shall apply to each of the states and
counties of the United States, including each county in California, and to each
nation worldwide.
 
(d) Severability. The parties intend that the covenants contained in the
preceding paragraphs shall be construed as a series of separate covenants, one
for each county of California, each state of the Union, and each nation. Except
for geographic coverage, each such separate covenant shall be deemed identical
in terms to the covenant contained in the preceding paragraphs. If, in any
judicial proceeding, a court shall refuse to enforce any of the separate
covenants (or any part thereof) deemed included in said paragraphs, then such
unenforceable covenant (or such part) shall be deemed eliminated from this
Agreement for the purpose of those proceedings to the extent necessary to permit
the remaining separate covenants (or portions thereof) to be enforced. In the
event that the provisions of this Section 3 should ever be deemed to exceed the
time or geographic limitations, or the scope of this covenant, permitted by
applicable law, then such provisions shall be reformed to the maximum time or
geographic limitations, as the case may be, permitted by applicable laws.
 
4.  Certain Definitions. For the purposes of this Agreement, the following terms
have the meanings set forth below.
 
(a) "Cause" shall mean the Employee's termination only upon:
 
(i) The Employee's willful failure, after receipt of at least one written
warning, (A) to comply with the Company's policies and practices applicable to
the Company's employees in similar job positions or to the Company's employees
generally or (B) to follow the reasonable instructions of the Employee's
supervisor;
 
(ii) The Employee's engaging in willful misconduct which is demonstrably and
materially injurious to the Company;
 
(iii) The Employee's committing a felony, an act of fraud against, or the
misappropriation of property belonging to the Company;
 
(iv) The Employee's breaching in any material respect the terms of this
Agreement or the Employee Patent, Secrecy and Invention Agreement between the
Employee and the Company.
 
(b) "Certain Reasons" shall mean (i) a reduction by the Company in the
Employee's reporting relationship, assignment of Employee, without her consent,
to a position or duties inconsistent with his status as Chief Marketing Officer,
or total compensation in effect immediately prior to such reduction; (ii) a
material reduction by the Company in the kind or level of employee benefits to
which the Employee is entitled immediately prior to such reduction with the
result that the Employee's overall benefits package is significantly reduced; or
(iii) the relocation of the Employee to a facility or a location which increases
Employee's commute by more than 25 miles, without the Employee's express written
consent.
 
(c) "Change of Control" shall mean the occurrence of any of the following
events:
 
(i)  Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing forty percent (40%) or more of the total voting power
represented by the Company's then outstanding voting securities; or
 
(ii) A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. "Incumbent Directors" shall mean
directors who either (A) are directors of the Company as of the date hereof, or
(B) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
 


 
--
 
     

--------------------------------------------------------------------------------

 



 
(iii) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least seventy percent (70%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company's assets; or
 
(iv) Upon the occurrence of any of the following events: (u) the Company
commences a voluntary case under Title XI of the United States Code, as amended
(the "Bankruptcy Code"); (v) an involuntary case is commenced against the
Company under the Bankruptcy Code and relief is ordered against the Company, or
the petition is controverted but is not dismissed within sixty (60) days after
the commencement of the case; (w) a custodian is appointed for, or takes charge
of, all or substantially all of the property of the Company; (x) the Company
commences any other judicial, administrative or other governmental proceeding
under any reorganization, arrangement, readjustment of debt, relief of debtors,
dissolution, insolvency, liquidation or similar law of any jurisdiction (whether
now or hereinafter in effect) relating to the Company, or there is commenced by
the Company any such proceeding which remains undismissed for a period of sixty
(60) days, or the Company is adjudicated insolvent or bankrupt, or the Company
fails to controvert in a timely manner any such case of the Bankruptcy Code or
any such proceeding, or any order of relief or other order proving any such case
or proceeding is entered; (y) the Company by any act or failure to act indicates
its consent to, approval of or acquiescence in any such case or proceeding or
the appointment of any custodian or for it in any substantial part of its
property or suffers any such appointment to continue undischarged or staid for a
period of sixty (60) days; or (z) the Company makes a general assignment for the
benefit of its creditors.
 
(d) "Restricted Business" shall mean any business that is engaged in or (to the
Employee's knowledge, after due inquiry) preparing to engage in the design,
manufacture, marketing, sale or distribution of telephone headsets, telephone
handsets, or related products, assemblies, subassemblies, components, and the
repair or refurbishment of same.
 
5. Employee's Representations. The Employee represents and warrants to the
Company that the Employee is familiar with and approves the covenants not to
compete and not to solicit set forth in Section 3, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants.
 
6. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. The failure of the Company to obtain such assumption agreement
prior to the effectiveness of any such succession shall entitle the Employee to
the benefits described in subsection 2(a) of this Agreement, subject to the
terms and conditions therein.
 
7. Miscellaneous.
 
(a) Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing to both parties and shall be deemed given
on the date of delivery, if delivered, or three days after mailing, if mailed
first-class mail, postage prepaid, to the following addresses:
 
(i) If to the Employee, at the address set forth below the Employee's signature
at the end hereof.
 
(ii) If to the Company:
 
Plantronics, Inc.
 
345 Encinal Street
 
Santa Cruz, CA 95060
 
Attn: Legal Department
 
or to such other address as any party hereto may designate by notice given as
herein provided.
 
(b) Integration. Except with respect to the terms of the Employee's offer letter
dated June 28, 2004 (the "Offer Letter") and except with respect to Company
benefit plans of general application to the Company's employees, this Agreement
represents the entire agreement and understanding between the parties as to the
subject matter hereof and supersedes all prior or contemporaneous agreements,
whether written or oral. In the event of a conflict between the provisions of
this Agreement and the Offer Letter, the Offer Letter shall control.
 
(c) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California as applied to
agreements made and performed in California by residents of California.
 
(d) Amendments. This Agreement shall not be changed or modified in whole or in
part except by an instrument in writing signed by each party.
 
(e) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration conducted in the San
Francisco Bay Area before a neutral arbitrator in accordance with the rules of
the American Arbitration Association then in effect. The parties shall each use
their best efforts to submit promptly to arbitration any dispute or controversy
and to complete the arbitration within sixty (60) days following submission to
arbitration.
 
(f) Legal Fees and Expenses. In the event that any dispute or controversy arises
under or in connection with this Agreement, the prevailing party shall be
reimbursed by the other for legal and other related expenses reasonably incurred
in good faith by the prevailing party, provided that any such reimbursement
obligation shall not exceed $25,000 times the percentage by which the party
prevailed. In the case of a claim by the prevailing party for monetary recovery,
the "percentage by which the party prevailed" shall mean the amount recovered
divided by the claim asserted. In the case of defense against a claim asserted
or in cases where non-monetary relief is disputed, the "percentage by which the
party prevailed" shall be fixed by the arbitrator or, if arbitration is for any
reason avoided, by the judge in the action where the claims are resolved.
 
(g) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.
 
(h) Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
PLANTRONICS, INC.
 
By:    _________________________________
 
Richard R. Pickard
Vice President - Legal and General Counsel and Secretary
 
 
EMPLOYEE
 
________________________________________
Mark Breier
    Address: 26359 Esperanza Drive
Los Altos Hills, CA 94022

--
 


--------------------------------------------------------------------------------